     Case 1:20-cv-00882-DAD-HBK Document 13 Filed 12/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ISREAL SERRANO,                                  Case No. 20-cv-00882-DAD-HBK
12                         Plaintiff,
13             v.                                      ORDER OF VOLUNTARY DISMISSAL
                                                       UNDER FED. R. CIV. P. 41(a)(1)(A)(i)
14    NAVDEEP NAGRA, ET. AL.,
                                                       (ECF 12)
15                         Defendants.
16

17            On November 30, 2020, Plaintiff filed a “Notice of Voluntary Dismissal of Entire

18   Action,” (ECF No. 12). Plaintiff requests to dismiss this action under Fed. R. Civ. P.

19   41(a)(1)(A)(i), with prejudice, because the parties have settled the matter. Defendants have not

20   filed either an answer or a motion for summary judgment. Accordingly, based upon Plaintiff’s

21   Notice, this case is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(i); see also Wilson

22   v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The Clerk of Court is respectfully directed

23   to close this case.

24
     IT IS SO ORDERED.
25

26
     Dated:         December 2, 2020
27                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
28
                                                       1
